       Case 1:19-cr-00257-NONE-SKO Document 115 Filed 06/17/21 Page 1 of 10



   PHILLIP A. TALBERT
   Acting United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States
 3 Attorney 2500 Tulare Stree�
   Suite 4401 Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559} 497-4099
 5
 6 Attorneys for Plaintiff United
   States of America
 7
 8                                IN THE UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                            CASE NO. 1: I 9�CR-00257-NONE-SKO
11
                                   Plaintiff,             PLEA AGREEMENT
12
                             v.                           DATE: June 25, 2021
13                                                        TIME: TBD
     PAUL STEVEN KUBE,                                    COURT: Hon. Dale A. Drozd
14
                                  Defendant.
15
16
17                                          I.      INTRODUCTION
18          A.      Scope of Agreement

19           The indictment in this case charges the defendant with violations of
20           • 18 U.S.C. § 2261(a)( I )- Interstate Domestic Violence (Count One);

21           •   J 8 U.S.C. § I 13(a){4) Assault by Striking, Beating or Wounding (Count Two);
22           •   18 U.S.C. § 113(a)(S) · Simple Assault (Count Three); and
23          •    36 C.F.R. § 2.34(a)(3)- Disorderly Conduct (Count Four).
24 This document contains the complete plea agreement between the United States Attorney's Office for
25 the Eastern District of California (the '•government") and the defendant regarding this case. This plea
26 agreement is limited to the United States Attorney's Office for the Eastern District of California and
27 cannot bind any other federal, state, or local prosecuting, administrative, or regulatory authorities.
28

       PLEA AGREEMENT
Case 1:19-cr-00257-NONE-SKO Document 115 Filed 06/17/21 Page 2 of 10
Case 1:19-cr-00257-NONE-SKO Document 115 Filed 06/17/21 Page 3 of 10
Case 1:19-cr-00257-NONE-SKO Document 115 Filed 06/17/21 Page 4 of 10
Case 1:19-cr-00257-NONE-SKO Document 115 Filed 06/17/21 Page 5 of 10
Case 1:19-cr-00257-NONE-SKO Document 115 Filed 06/17/21 Page 6 of 10
Case 1:19-cr-00257-NONE-SKO Document 115 Filed 06/17/21 Page 7 of 10
Case 1:19-cr-00257-NONE-SKO Document 115 Filed 06/17/21 Page 8 of 10
Case 1:19-cr-00257-NONE-SKO Document 115 Filed 06/17/21 Page 9 of 10
Case 1:19-cr-00257-NONE-SKO Document 115 Filed 06/17/21 Page 10 of 10
